UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-7375


JOHN FRANKLIN ARBOGAST,

                    Plaintiff - Appellant,

             v.

DEBRA MINNIX, ECT Warden Administrator; JEFF SANDY, Cabinet Secretary;
CPT. ARNOLD; CORPORAL WIMER; BRENT WAYBRIGHT, Counselor;
DAVIS HEALTH SYSTEMS; ELKINS STATE POLICE; KATHY WEEKLY;
ROBERT PETRICE; BETSY C. JIVIDEN, Commissioner; JIM JUSTICE; DAVID
FARMER,

                    Defendants - Appellees,

             and

CORPORAL WOMSLEY,

                    Defendant.


Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00135-GMG-RWT)


Submitted: April 4, 2019                                       Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
John Franklin Arbogast, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      John Franklin Arbogast appeals the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing Arbogast’s 42 U.S.C. § 1983 (2012)

complaint without prejudice for failure to exhaust his administrative remedies. Although

we conclude that Arbogast filed sufficiently specific objections to the magistrate judge’s

report and recommendation to preserve appellate review, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Arbogast’s informal brief

does not challenge the basis for the district court’s disposition, and he has therefore

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3